944 A.2d 598 (2008)
194 N.J. 292
In the Matter of Steven J. BERCIK, Jr., an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
April 3, 2008.

ORDER
The Director of the Office of Attorney Ethics and STEVEN J. BERCIK, JR., who was admitted to the bar of this State in 1969, through his court-appointed guardian and counsel, having consented to the transfer of STEVEN J. BERCIK, JR., to disability inactive status pursuant to Rule 1:20-12(a);
And STEVEN J. BERCIK, JR., having been adjudged an incapacitated person and lacking the capacity to practice law at this time;
It is ORDERED that STEVEN J. BERCIK, JR., is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
ORDERED that STEVEN J. BERCIK, JR., is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that STEVEN J. BERCIK, JR., comply will Rule 1:20-20 governing incapacitated attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by STEVEN J. BERCIK, JR., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior *599 Court Trust Fund pending the further Order of this Court.